                  Case 2:19-cv-00665-JCM-VCF Document 10 Filed 08/10/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


United States of America,
                                                        DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
             v.                                         Case Number: 2:19-cv-00665-JCM-VCF

Stephen Myers,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of Plaintiff, United States of America, and against Defendant,
         Stephen Myers, in the amount of $165,778.65, plus accrued daily interest thereon from 6/1/2018 at
         the rate of $22.55 annum on the unpaid principal to the date of judgment herein.
         IT IS FURTHER ORDERED that post-judgment interest shall accrue on the Judgment from the date
         of entry until paid in full pursuant to 28 U.S.C. § 1961.




         8/10/2020                                            DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
